DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered.
 
Acknowledgment and response to Applicant’s remarks
This communication is in response to the request for continued examination and amendment filed on December 22, 2021. 
Claims 1-13, and 15-21 are currently pending. Claims 18-19 have been withdrawn by Applicant’s election, and claim 14 has been cancelled by Applicant. Claims 1-13, 15-17, and 20-21 have been fully examined.
With respect to the 103 rejection of claim 1, Applicant’s remarks and amendments were fully considered but are not persuasive. 

	With respect to Applicant’s remark “nothing in this paragraph appears to disclose detecting that an electronic token, or any of the instruments discussed in Van Erlach, has deviated from a threshold value by a predefined amount, resulting in the identification of a triggering event,” the examiner respectfully notes that Applicant’s claim does not recite “detecting that an electronic token has deviated from a threshold value by a predefined amount, resulting in the identification of a triggering event.” In fact as recited in claim 1 “…the triggering event comprises a detection that the value of the first type of electronic token has deviated from the threshold value by at least the predefined amount…” Therefore, contrary to Applicant’s notion, identification of a triggering event is not a result of detecting that an electronic token has deviated from a threshold value by a predefined amount. In fact, as recited in the claim, the detection that an electronic token has deviated from a threshold value by a predefined amount, is by itself the triggering event.
	Applicant later, on the same page, correctly states that ”…in the present claims, the deviation in the value of the electronic token is detected, and such detection serves as the identification of a triggering event.” The examiner concludes from this statement  
The examiner respectfully notes that Van Erlach at least in ([0085]) teaches: “the degree to which the CPI in terms of gold oz. departs (i.e., deviates) from a constant level (i.e., triggering event) directly and proportionately affects the real purchasing power of a fixed gold oz. interest paid on a perpetuity.”
In addition, with respect to the claim amendment, “…wherein the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…,” the examiner notes that according to Applicant’s Specification the “first type of electronic token” is referred to as “basecoin” (PGPub [0015]), the “second type of electronic token” is referred to as “basebond” (PGPub [0016]), and the “third type of electronic token” is referred to as “baseshare” (PGPub [0019]) The examiner further notes that Van Erlach, at least in cited portions (e.g., [0039]) refers to several types of assets (i.e., tokens) such as gold, stock, and bonds.
In addition, Applicant is of the opinion that the prior art fails to teach: “…generating an interventive action that either: (i) issues a unit of the second type of electronic token to a holder of a unit of the first type of electronic token in exchange for the unit of the first type of electronic token, … or (ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token…” The examiner respectfully disagrees and notes that the fact that which token type from the prior art has been interpreted as first, second, or third type does not affect the teaching of the art. In addition, the examiner notes that the above claim recitation is a conditional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13, 15-17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, in view of Bendel (US Patent Publication No. 2014/0129417), further in view of the NPL (https://www.thestreet.com/story/745470/1/convertible-bonds-gain-following-as-newest-ipo-entry-technique.html) (hereinafter “NPL-IPO”), and further in view of Van Erlach (US Patent Publication No. 2010/0042553)
With respect to claim 1, Wong teaches:
a first physical computer node… (FIG. 1, [0145]-[0160], Claim 1)
generating a transaction that records the interventive action in the blockchain ledger. ([0147]-[0148], [0166], [0262]-[0265]) 
Wong does not explicitly teach:
..the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…

determining whether to either contract or expand the quantity of the first type of electronic token in circulation based on the identified triggering event;
responsive to the determination to either contract or expand the quantity of the first type of electronic token, generating an interventive action that either: (i) issues a unit of the second type of electronic token to a holder of a unit of the first type of electronic token in exchange for the unit of the first type of electronic token, wherein issuing the unit of the second type of electronic token to a holder of the unit of the first type of electronic token in exchange for the unit of the first type of electronic token, contracts the quantity of the electronic cryptocurrency in circulation, or (ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of electronic token to the one or more holders of the third type of electronic token, expands the quantity of the first type of electronic token in circulation;
	However, Bendel teaches:
Identifying…a triggering event that indicates that the quantity of the first type of electronic token in circulation should be adjusted; ([0146], [0147])
determining whether to either contract or expand the quantity of the first type of electronic token in circulation based on the identified triggering event; ([0147], [0148])

In addition, Bendel teaches:
generating a transaction that records the interventive action in the … ledger. ([0103]-[0111]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the share management system of Bendel into the cryptocurrency system of Wong, in order to control share values. (Bendel, Abstract, [0017])
Wong and Bendel do not explicitly teach:
…the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…
identifying , by detecting that the value of the first type of electronic token has deviated from a threshold value by at least a predefined amount, a triggering event…
(ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of 
 However, NPL-IPO teaches:
(ii) identifies one or more holders of the third type of electronic token and issues, to the one or more holders of the third type of electronic token, one or more units of the first type of electronic token, wherein issuing the one or more units of the first type of electronic token to the one or more holders of the third type of electronic token, expands the quantity of the first type of electronic token in circulation; (Page 2/5 Lines 4-9, Page 3/5 Lines 7-32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the convertible bond technique of NPL-IPO into the cryptocurrency system of Wong and Bendel, in order to enable fund expansion. (NPL-IPO Page 1/5 Lines 3-6)
Wong, Bendel, and NPL-IPO, do not explicitly teach:
…the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other…
identifying, by detecting that the value of the first type of electronic token has deviated from a threshold value by at least a predefined amount, a triggering event…
However, Van Erlach teaches:
…the first type of electronic token, second type of electronic token, and third type of electronic token are different from each other… (Abstract, [0039]-[0040]) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the asset adjustment based on Quantity Theory of Money as taught be Van Erlach, into the cryptocurrency system of Wong, Bendel, and NPL-IPO in order to contract/expand cryptocurrency in circulation based on threshold values. 
With respect to claim 2, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Moreover, Bendel teaches:
determining a number of units of the first type of electronic token that should be either added or removed from the quantity of the first type of electronic token in circulation; ([0144]) 
generating a vote comprising the number of units; ([0174]-[0177]) 
providing the vote to the cryptocurrency network, wherein the quantity of the first type of electronic token in circulation is adjusted based on the vote and at least a second vote of at least one other node in the cryptocurrency network. ([0174]-[0177]) 
With respect to claim 3, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 2.
Moreover, Bendel teaches:

With respect to claim 8, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of the third type of electronic token should be increased at a certain rate over a period of time and that the number of the third type of electronic token is to be added to a pool of the third type of electronic token and made available for exchange for the first type of electronic token.
However, the admitted prior art teaches that increasing number of bonds (third type of electronic tokens) at a certain rate over a period of time, and adding the number of bonds to a pool of bonds, and making the bonds available for exchange for currency (first type of electronic tokens), is old and well-known. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of bond expansion into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to balance cryptocurrency value. 
With respect to claim 9, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of units of the third type of electronic token should be decreased at a certain rate over a period of time and 
However, the admitted prior art teaches that decreasing number of bonds (third type of electronic tokens) at a certain rate over a period of time, and removing the bonds from holders’’ accounts, and adding the bonds to a pool of bonds, and making the bonds available for exchange for currency (first type of electronic tokens), is old and well-known. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of bond contraction into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to balance cryptocurrency value. 
With respect to claim 10, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
generating an interventive action that either: (i) issues a unit of a second type of electronic token to a holder of a unit of the first type of electronic token in exchange for the unit of the first type of electronic token in order to contract the quantity of the electronic cryptocurrency in circulation, or (ii) identifies one or more holders of a third type of electronic token and issues, to the one or more holders of the third type of 
	However, the admitted prior art teaches that issuing shares (second type of electronic token) to a shareholder in exchange for currency (first type of electronic token) in order to contract the quantity of the currency in circulation, is old and well-known. 
In addition, issuing currency (the first type of electronic token) to holders of bonds (third type of electronic currency), (Buy Back) in order to expand the quantity of the currency in circulation, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance or bond buy back into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach  in order to expand cryptocurrency in circulation. 
With respect to claim 11, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that a number of units of the first type of electronic token in circulation to be expanded is provided to the one or more holders of a third type of electronic token pro rata.
	However, the admitted prior art teaches that pro rata issuance of currency (the first type of electronic token) to holders of bonds (third type of electronic currency), (Buy Back) in order to expand the quantity of the currency in circulation, is old and well-known.

With respect to claim 12, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the unit of the second type of electronic token issued to the holder of the unit of the first type of electronic token is added to a First-In-First-Out (“FIFO”) queue with other units of the second type of electronic token, and wherein to expand the quantity of the first type of electronic token at a later time, the cryptocurrency protocol specifies that a first one of the second type of type of electronic token in the FIFO queue is to be provided with at least a portion of a face value of the second type of type of electronic token so long as the first one of the second type of type of electronic token in the FIFO queue has not expired.
However, the admitted prior art teaches that shares (the second type of electronic token) having expiration date, and FIFO accounting method, are old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance with expiration date, into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to contract cryptocurrency in circulation by assigning expiration date to shares. 
With respect to claim 13, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 12.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein to specify that the first one of the second type of type of electronic token in the FIFO queue is to be provided with at least a portion of the face value of the second type of type of electronic token the cryptocurrency protocol specifies that a first portion of the face value should be paid out at a first time as part of a first decision to expand the quantity of the first type of electronic token in circulation, maintain a position of the first one of the second type of type of electronic token in the FIFO queue so long as the first one of the second type of type of electronic token continues to have value and has not expired, and specifies that a second portion of the face value should be paid out at a second time as part of a second decision to expand the quantity of the first type of electronic token in circulation.
However, the admitted prior art teaches that shares (the second type of electronic token) having various expiration dates, and FIFO accounting method, are old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of share issuance with expiration date, into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to expand cryptocurrency in circulation by assigning various expiration dates to portions of shares. 
With respect to claim 15, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.

wherein the threshold value is pegged to a unit of value other than the first type of electronic token, the second type of electronic token, or the third type of electronic token.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 16, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 15.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the unit of value comprises a value of a fiat currency or a value of a basket of goods.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 17, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 16.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol is specific to at least a first geographic region and is separate from a second cryptocurrency protocol, specific to at least a second geographic region, that is identical to the cryptocurrency protocol other than the unit of value to which the first type of electronic token is pegged.
However, the admitted prior art teaches that assigning threshold value to a currency, by pegging the value to another asset, based on a geographical location, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
pegging currency value to an asset, based on geographical location,  into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach  in order to contract/expand cryptocurrency in circulation based on the threshold value. 
With respect to claim 20, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 1.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the decision to either contract or expand the quantity of the first type of electronic token in circulation comprises deciding to expand the quantity of the first type of electronic token in circulation, and wherein the cryptocurrency protocol specifies that to expand the quantity of the first type of electronic token in circulation, the 
However, the admitted prior art teaches that issuing currency in exchange of shares held by shareholders, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
Issuing currency in exchange for shares,  into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach  in order to expand cryptocurrency in circulation. 
With respect to claim 21, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 20.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies that specifies that to expand the quantity of the first type of electronic token in circulation when there are no unexpired units of the second type of electronic token, the cryptocurrency network issues one or more units of the first type of electronic token to holders of a third type of electronic token.
However, the admitted prior art teaches that issuing currency in exchange of bonds held by bond-holders, when there are no unexpired shares, is old and well-known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known practice of 
Issuing currency in exchange for bonds,  into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to expand cryptocurrency in circulation. 

Claims 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, in view of Bendel, “NPL-IPO”, and Van Erlach, and further in view of Kasper (US Patent No. 9,875,510)
With respect to claim 4, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 2.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies which of the one or more physical computer nodes of the cryptocurrency network are permitted to vote, 
wherein the first physical computer node is programmed to determine that it is permitted to provide the vote based on the cryptocurrency protocol.
	However, Kasper teaches:
wherein the cryptocurrency protocol specifies which of the one or more physical computer nodes of the cryptocurrency network are permitted to vote, (Col. 11 ll. 26-42, Col. 13 l. 63-Col. 14 l. 14, FIG. 11, Col. 18 l. 23-Col. 19 l. 3)
wherein the first physical computer node is programmed to determine that it is permitted to provide the vote based on the cryptocurrency protocol. (Col. 11 ll. 26-42, Col. 13 l. 63-Col. 14 l. 14, FIG. 11, Col. 18 l. 23-Col. 19 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting system of Kasper  into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to enable users to vote. (Kasper: Abstract, Col. 8 l. 41-Col. 9 l. 21)
With respect to claim 5, Wong, Bendel, NPL-IPO, Van Erlach, and Kasper teach the limitations of claim 4.
Moreover, Kasper teaches:
wherein the cryptocurrency protocol specifies that holders of the second electronic type of token or holders of the third type of electronic token are permitted to vote. (Col. 13 l. 44-Col. 14 l. 47)

Claims 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, in view of Bendel, “NPL-IPO” and Van Erlach, and further in view of Moore (US Patent No. 2015/0193837)
With respect to claim 6, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 2.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
 wherein the cryptocurrency protocol specifies a reward for voting, and wherein the first computer node is programmed to:
identifying at least one physical computer node that has voted within a predefined time period; and
providing the reward to the at least one physical computer node.
However, Moore teaches:
wherein the cryptocurrency protocol specifies a reward for voting, ([0062]-[0065])
and wherein the first computer node is programmed to: 
identifying at least one physical computer node that has voted within a predefined time period; ([0062]-[0065])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting reward system of Moore into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to reward users for voting. (Moore: Abstract, [0016], [0018])
With respect to claim 7, Wong, Bendel, NPL-IPO and Van Erlach teach the limitations of claim 2.
Wong, Bendel, NPL-IPO and Van Erlach do not explicitly teach:
wherein the cryptocurrency protocol specifies a penalty for not voting, 
identifying at least one physical computer node that has not voted within a predefined time period; 
imposing the penalty on the at least one physical computer node.
However, Moore teaches:
wherein the cryptocurrency protocol specifies a penalty for not voting, ([0062]-[0065])
identifying at least one physical computer node that has not voted within a predefined time period; ([0062]-[0065])
imposing the penalty on the at least one physical computer node. ([0062]-[0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voting reward system of Moore into the cryptocurrency system of Wong, Bendel, NPL-IPO and Van Erlach in order to penalize users for not voting. (Moore: Abstract, [0016], [0018])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMA ASGARI/Examiner, Art Unit 3685 

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685